Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 24, 2020

                                        No. 04-20-00107-CV

                              Douglas HEDRICK and Mark Hedrick,
                                         Appellants

                                                   v.

                    JBRF, LLC, Lonestar Handgun, LLC, and Joshua Felker,
                                        Appellees

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016-CI-00267
                         Honorable Mary Lou Alvarez, Judge Presiding


                                           ORDER
         On November 18, 2020, Appellees JBRF LLC, LoneStar Handgun LLC, and Joshua Felker filed
their fourth motion for an extension of time to file their brief. On November 19, 2020, Appellees August
C. Golla and Debra S. Golla filed their third motion for an extension of time to file their brief. The
motions are GRANTED. The appellees’ briefs are due on or before December 7, 2020. No further
extensions will be granted absent extenuating circumstances.




                                                        _________________________________
                                                        Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2020.



                                                        ___________________________________
                                                        MICHAEL A. CRUZ, Clerk of Court